Exhibit 10.09
 
 
* * *  Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 
FEASIBILITY AND OPTION AGREEMENT


THIS FEASIBILITY AND OPTION AGREEMENT (the “Agreement”) is made and entered into
as of June 20, 2007 by and between LIPOCINE, INC., a Delaware corporation having
its principal place of business at 675 Arapeen Drive, Suite 202, Salt Lake City,
UT 84108 (“Lipocine”), and KRELE PHARMACEUTICALS, INC., a Delaware corporation
having its principal place of business at 1349 Lexington Avenue, Suite 2C, New
York, NY 10128 (“Krele”). Lipocine and Krele may be referred to herein
individually as a “Party”, or collectively as the “Parties”.


1. OVERVIEW
 
1.1 This Agreement provides for: (a) a feasibility and phase I study to be
conducted by Lipocine with Krele funding, to study the feasibility of oral
delivery of cyclobenzoprine (the “Product”) using Lipocine’s delivery technology
(the “Feasibility Study”), and (b) the grant to Krele of an exclusive option to
negotiate and enter into an exclusive license under the applicable Lipocine
technology and intellectual property to develop and commercialize the Product
upon payment of $[* * * ] towards the cost of the Feasibility Study.  The
Lipocine technology that will be used in the Feasibility Study and available
under such option includes Lipocine's Lip'ralTM technology for improving
absorption of poorly water-soluble compounds.


2. FEASIBILITY PROGRAM
 
2.1 Feasibility Program. Lipocine shall conduct a Feasibility Study to assess
the feasibility of improved oral delivery of the Product for Krele in accordance
with the Feasibility Study protocol attached to this Agreement as Exhibit I and
incorporated herein (the “Protocol”).  Lipocine shall conduct the Feasibility
Study exclusively for Krele in a diligent, professional and workmanlike
manner.  The cost and timelines for conducting the Feasibility Study are as
specified in the Protocol. Upon the completion of the Feasibility Study,
Lipocine shall deliver the final report as contemplated by the Protocol (the
“Final Report”).  Krele will promptly review the results of the Feasibility
Study as set forth in the Final Report.  If Krele determines that it desires to
proceed with its option to license, Krele will so notify Lipocine in writing no
later than thirty (30) days after receipt of the Final Report).


3. OPTION FOR EXCLUSIVE LICENSE
 
3.1 Option to License.


(a) Lipocine hereby grants to Krele the exclusive option (the “Option”) to
obtain an exclusive, worldwide license under the Lipocine Intellectual Property
(as defined below) for the further development and commercialization of the
Product, on the terms and conditions set forth in this Section 3.  Krele may
elect to exercise the Option by providing Lipocine written notice of such
election no later than thirty (30) days after receipt of the Final Report.
(a) 
(b) If Krele exercises the Option, then the Parties will meet promptly
thereafter and negotiate in good faith a license agreement that grants Krele or
an affiliate the exclusive, worldwide license and rights under the Lipocine
Intellectual Property to further develop, make, have made, offer for sale, sell,
import and use the Product, which license agreement shall be on the terms set
forth below and shall contain such other commercially reasonable terms as are
customary in the industry for similar license agreements.


(c) During the term of the Feasibility Study and the Option Period (as defined
in Section 3.1(d) below), Lipocine agrees to make available to Krele all data,
know-how and information related to the Product and Lipocine Intellectual
Property that is in Lipocine’s possession or control and that is reasonably
necessary or useful to Krele in order for Krele to exercise its Option and
determine an appropriate regulatory strategy for the Product.


(d) The Parties understand and agree that if, despite the Parties’ good faith
negotiations, the Parties are not able to reach final agreement on a definitive
license agreement on the terms provided herein within sixty (60) days after
commencing such negotiations (or such longer period as agreed to by the Parties)
(the “Option Period”), neither Party will be obligated to proceed further with
such negotiations.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
* * *  Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 
3.2 Scope of Exclusive License.
 
(a)           The license rights covered by the Option will be an exclusive,
worldwide license, including rights to sublicense, under the Lipocine
Intellectual Property solely to develop, make, have made, offer for sale, sell,
import and use the Product. Under the terms of such license, Krele, its
affiliates, and/or its sublicensees will own exclusively all data, regulatory
filings and regulatory approvals covering the Product. For purposes of this
Agreement, “Lipocine Intellectual Property” means the patents and know-how
rights owned or otherwise controlled by Lipocine that claim or cover, or
directly relate to, the Lipocine oral delivery technology that is, or may be,
used in the Product.
 
(b)           During the term of the license agreement, in no event shall
Lipocine license, transfer or sell the Lipocine Intellectual Property to a third
party for the development, manufacture, use, sale or commercialization of
cyclobenzaprine products.
 
(c)           If development of the formulation selected by Krele reveals that
the formulation is not optimal, in Krele’s judgment, Krele has the option to
have Lipocine redevelop one of the formulations from the Feasibility Study that
Krele did not initially select with reimbursement of reasonably incurred costs
to Lipocine.


3.3 Payments for Exclusive License. The Parties understand and agree that the
payment provisions provided in this Section 3.3 relate to all Products based on
cyclobenzaprine. For the avoidance of doubt, the milestone payments will be paid
only once for the first Product that is bioequivalent to cyclobenzaprine 5
mg.  Krele contemplates developing at least four Products that are bioequivalent
to cyclobenzaprine 5 mg: for muscle spasm, sleep, generalized anxiety and
fibromyalgia, and no additional milestones will be paid for such Products.  If
Krele develops Products that are bioequivalent to other products (for, example,
a product that is bioequivalent to cyclobenzaprine 10 mg), such Products will be
considered additional Products and Krele will pay [* * * ]%) of the milestones
set forth in Section 3.3(d) below for the second and third additional Products
only.
 
(a) License Fee. In the event the Parties enter into a license agreement for the
Lipocine Intellectual Property as provided herein, Krele will pay Lipocine a
license fee of $[* * * ] within ten (10) days of the effective date of the
license agreement.
 
(b) Product Development Reimbursement. If Krele decides to engage Lipocine to
assist Krele in the further development of the Product, then and only then, as
provided in the license agreement, Krele will reimburse Lipocine for all of
Lipocine's research and development expenses relating to Lipocine's activities
in support of development of the Product as directed by Krele. Such research and
development expenses will be more fully defined in a product development plan
approved by Krele prior to Lipocine incurring any such costs.
 
(c) Sublicense Payments. Krele will pay to Lipocine payments equal to [* * * ]%)
of any pre-commercialization or commercialization consideration (e.g., upfront
license fees, milestone payments, license maintenance fees, royalties, etc.)
received by Krele from a sublicensee, including any such pre-commercialization
consideration received as a result of NDA (or equivalent) approval or Product
launch.
 
(d) Milestones.  Krele will pay Lipocine milestone payments for the following
events:
 
1) [* * * ]
 
2) [* * * ]
 
In addition, as provided in Section 3.3 above, if Krele develops Products that
are bioequivalent to products other than cyclobenzaprine 5 mg, such Products
will be considered additional Products and Krele will pay [* * * ]%) of the
milestones set forth above for the second and third additional Products only.
 
 
 
2

--------------------------------------------------------------------------------

 
 
* * *  Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.
 
 
(e) Royalties. Krele will pay to Lipocine royalties based on sales of Product by
Krele and its affiliates, which royalties equate to [* * * ]% of net sales.
 
3.4 Understandings. The Parties understand and agree that consummation of the
above proposed licensing transaction is contingent upon execution and delivery
of the contemplated license agreement in a form satisfactory to both of the
Parties, which will include the terms and conditions of Section 3.3 above as
well as additional terms and conditions customary for a transaction of this
nature, including without limitation, technology transfer provisions, customary
representations and warranties, indemnification provisions and intellectual
property prosecution and enforcement provisions, and neither Party shall be
bound (except to negotiate in good faith and as otherwise provided herein)
unless and until such license agreement is finally agreed upon and executed by
both Parties.




4. INTELLECTUAL PROPERTY MATTERS
4.1  Prior Intellectual Property. All patents, trade secrets, information,
know-how, inventions, technology, data and other intellectual property rights
owned by either Party prior to the Effective Date shall remain the sole property
of the respective Party.  For the avoidance of doubt, Krele shall retain all or
its and its affiliates’ rights in patents, trade secrets, information, know-how,
inventions, technology, data and other intellectual property rights that relate
to very low dose cyclobenzoprine (VLD-cyclo) (the “Krele Intellectual
Property”).


4.2 Developed Intellectual Property. All patents, trade secrets, inventions,
technology, and other intellectual property rights (collectively, “Intellectual
Property”) arising from the performance of the Feasibility Study shall be
jointly owned by Krele and Lipocine.  Each of the Parties shall have the sole
right to file patent applications related to their respective Intellectual
Property and the Parties shall mutually determine which Party shall file patent
applications for jointly-owned Intellectual Property.  Each Party shall execute
such assignments and other documents as the other Party may reasonably request
to enable the Parties to perfect assignments to the other Party of the
Intellectual Property as provided herein and to protect the Intellectual
Property.


4.3 No Implied or Express License. Unless and until Krele exercises the Option
and the Parties enter into the license agreement contemplated by such Option,
Krele shall obtain no license or other rights under, and Lipocine grants no
implied or express license to Krele under, the Lipocine Intellectual Property
for any use or purpose.  In addition, Lipocine shall have no license or other
rights under, and Krele grants no implied or express license to Lipocine under,
the Krele Intellectual Property for any use or purpose other than performance of
the Feasibility Study on behalf of Krele as contemplated by the Protocol and
this Agreement.


4.4 Use of Study Data and Name. Lipocine shall have the rights to use the data
and results of the Feasibility Study (the “Study Data”) for internal and
marketing purposes (and not drug development), such as use of the Study Data in
proposals, presentations and similar materials supplied by Lipocine to its
prospective partners or business partners for promotional or marketing purposes
only; provided, however, that Lipocine shall redact all references to Krele and
Krele Intellectual Property and any confidential or proprietary information from
any Study Data supplied to the prospective customers or business partners of
Lipocine and such prospective customers and business partners will not be
granted any rights  or licenses (implied or express) in the Krele Intellectual
Property or Study Data.  Upon execution of the license agreement, Krele shall
have the right, but not any obligation, to use the name “Lipocine” and “Lip’ral”
on internal and marketing materials related to the Feasibility Study and the
results thereof, including any Products.


4.5 Ownership of Study Data. Notwithstanding anything to the contract in Section
4.2, Krele shall own all work product, information and data arising from the
Feasibility Study regardless of whether the Option is exercised. 


5. TERM AND TERMINATION
5.1 Agreement Term. Unless terminated earlier by either Party pursuant to this
Section 3, this Agreement shall become effective upon the Effective Date and
shall terminate on the earlier of expiration of the Option. This Agreement may
be extended by written agreement signed by the Parties.


5.2 Termination for Uncured Breach. If a Party breaches a material obligation,
the other Party may give written notice to such breaching Party specifying the
breach and its intention to terminate this Agreement if such breach is not
cured. If the breaching Party does not cure the breach within sixty (60) days of
receipt of such notice, the other Party may terminate the Agreement upon written
notice to the breaching Party.


5.3 Consequences of Termination. Termination or expiration of this Agreement
will not relieve either Party of any obligations under this Agreement accrued
prior to any such termination or expiration. The obligations of the Parties
pursuant to Sections 4.1, 4.2, 4.3 and 6 shall survive expiration or termination
of this Agreement for the period set forth therein, and if no period is set
forth, perpetually.


5.4 Early Termination. Upon early termination of the Feasibility Study, for
reasons other than safety concerns of study subjects or other reasonable
scientific or regulatory concerns, or for uncured breach of the payment terms
thereunder, the Option to license shall not survive.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
6. CONFIDENTIALITY
 
6.1 Confidential Treatment. All Information of a Party that is disclosed by such
Party to the other Party pursuant to this Agreement and labeled “confidential”
or the equivalent (the “Confidential Information”) shall be maintained in
confidence by the recipient Party and its respective officers, employees,
agents, assignees, and subcontractors for a period of ten (10) years from the
date of termination of the Agreement. During such period, recipient Party shall
not publish or otherwise disclose the Confidential Information of the disclosing
Party to any other Party or entity and shall not use the Confidential
Information of the disclosing Party for purposes other than as expressly
permitted in this Agreement, without the written consent of the other Party.


6.2 Limited Third Party Disclosure. Each Party may disclose the Confidential
Information of the other Party to a third party only after obtaining the prior
written approval of the Party owning such Confidential Information for such
disclosure and provided that each such Third Party shall have agreed in writing
to be bound by obligations of non-use and non­disclosure equivalent in all
respects to those assumed by the Parties hereunder.


6.3 Information Excluded from Confidentiality Provision. The foregoing
obligations of confidentiality and non-use shall not apply to materials and
information that the receiving Party can demonstrate:


(a) are or become publicly known or available through no fault or omission of
the recipient;


(b) are learned or obtained by the recipient from a third party entitled to
disclose or transfer such materials or information;


(c) are already known or possessed by the recipient before receipt or transfer
from the disclosing Party, as shown by the recipient 's prior written records;
or


(d) are developed independently by an employee or consultant of the recipient
with no knowledge of the Confidential Information disclosed hereunder.


6.4 Other Permitted Disclosure. Notwithstanding any other provision of this
Agreement, a Party may disclose the Confidential Information of the other Party
to the limited extent that such disclosure:
 

 or (a)  is in response to a valid order of a court or other governmental body;
        (b) is required by law or regulation;  

 
provided, however, that such Party shall first have given reasonable prior
notice to the other Party and shall have made a reasonable effort, or shall
cooperate with the other Party's efforts, as applicable, to obtain a protective
order limiting the extent of such disclosure and requiring that the Confidential
Information so disclosed be used only for the purposes for which such order was
issued or as required by such law or regulation.


7. MISCELLANEOUS PROVISIONS
 
7.1 Execution in Counterparts. This Agreement may be executed in counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original, and all of which counterparts, taken together, shall constitute
one and the same instrument.


7.2 Entire Agreement. This Agreement constitutes, on and as of the Effective
Date, the entire agreement between the Parties with respect to the subject
matter hereof, and all prior understanding and agreements, whether written or
oral, between the Parties with respect to such subject matter are hereby
superseded in their entireties.


7.3 Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to its conflict of laws principles.


7.4 Relationship of the Parties.  The Parties to this Agreement are independent
contractors and not joint venturers or partners.  Neither Party shall be deemed
to be an agent of the other Party as a result of any transaction under or
related to this Agreement nor shall in any way pledge the other Party’s credit
or incur any obligation on behalf of the other Party.


7.5 Waiver. The failure of either Party to insist upon strict compliance with
any of the terms, covenants, or conditions herein shall not be deemed a waiver
by such Party of such terms, covenants or conditions, nor shall any waiver or
relinquishment of any right at any one or more times be deemed a waiver or
relinquishment of such right at any other times, nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or a future
exercise thereof or the exercise of any other right or remedy granted hereby or
by any related document or by law.


7.6 Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other
provision.  Any provision declared invalid or unenforceable by a court of
competent jurisdiction shall be deleted and the remaining terms and conditions
of this Agreement shall remain in full force and effect.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their authorized representatives.
 
 

LIPOCINE, INC.       KRELE PHARMACEUTICALS, INC.                      
/s/GERALD T. SIMMONS  
   
/s/ SETH LEDERMAN
 
Name: Gerald T. Simmons
   
Name: Seth Lederman
 
Title: Corporate Business Development Officer 
   
Title: Chairman
 

 
                   


 
 
 
5